Citation Nr: 1205375	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  10-03 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a head injury with residual headaches.    

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disorder.    

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.    

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.    

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an upper respiratory disorder.    




REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to August 1971.

The instant appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

In May 2011, the Veteran was afforded a Travel Board hearing before the undersigned.  A transcript of the hearing has been included in the claims file.

The issues of entitlement to service connection for a head injury with residual headaches, a right shoulder disorder, bilateral hearing loss, tinnitus, and an upper respiratory disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In an unappealed decision, dated in August 2007, the RO denied claims for entitlement to service connection for a head injury with residual headaches, a right shoulder disorder, bilateral hearing loss, tinnitus, and an upper respiratory disorder. 

2.  The evidence received since the RO's August 2007 decision, which denied service connection for a head injury with residual headaches, includes additional service records forwarded by the Department of Defense or the service department to VA after VA's original request for service records.  

3.  The evidence received since the RO's August 2007 decision, which denied service connection for a right shoulder disorder, includes additional service records forwarded by the Department of Defense or the service department to VA after VA's original request for service records.  

4.  The evidence received since the RO's August 2007 decision, which denied service connection for bilateral hearing loss, includes additional service records forwarded by the Department of Defense or the service department to VA after VA's original request for service records.  

5.  The evidence received since the RO's August 2007 decision, which denied service connection for tinnitus, includes additional service records forwarded by the Department of Defense or the service department to VA after VA's original request for service records.  

6.  The evidence received since the RO's August 2007 decision, which denied service connection for an upper respiratory disorder, includes additional service records forwarded by the Department of Defense or the service department to VA after VA's original request for service records.  




CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a head injury with residual headaches is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

2.  The claim for entitlement to service connection for a right shoulder disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

3.  The claim for entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

4.  The claim for entitlement to service connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

5.  The claim for entitlement to service connection for an upper respiratory disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran essentially asserts that new and material evidence has been submitted to reopen his claims.  

In August 2007, the RO denied the Veteran's claims for entitlement to service connection for a head injury with residual headaches, a right shoulder disorder, bilateral hearing loss, tinnitus, and an upper respiratory disorder.  The Veteran was notified of this decision in a letter dated in August 2007.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

In December 2008, the Veteran filed to reopen the claims.  However, in May 2009, the RO denied the claims on the basis that the Veteran failed to submit the new and material evidence needed to reopen the claims.  Regardless of the determination reached by the RO, the Board must find that new and material evidence has been presented in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2011).  

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Kightly v. Brown, 6 Vet. App. 200 (1994).  

The Veteran's claim to reopen was received at the RO after August 29, 2001.  For claims filed on and after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

In addition, at any time after VA issues a decision on a claim, if VA then receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA must reconsider the claim.  Such records include, but are not limited to: service records that are related to a claimed in-service event, injury, or disease; additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and declassified records that could not have been obtained because the records were classified when VA decided the claim.  38 C.F.R. § 3.156(c) (2011).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

The most recent and final denial of this claim on the merits was in August 2007.  Therefore, the Board must determine if new and material evidence has been submitted since that time.  See 38 U.S.C.A. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In August 2007, the RO denied the claims for entitlement to service connection for a head injury with residual headaches, a right shoulder disorder, bilateral hearing loss, and tinnitus on the bases that there was no evidence that these conditions existed or that they either occurred in or were caused by service.  The RO denied the claim for entitlement to service connection for an upper respiratory disorder on the basis that there was no evidence that, although there was a record of treatment in service for acute tonsillitis and a viral infection, no permanent residual of chronic disability subject to service connection was shown by the service treatment records or demonstrated by the evidence following service.  

Evidence of record at the time of the initial August 2007 denial included the Veteran's DD Form 214, service treatment records, and private treatment records dated from January 1988 to May 2005.  

The evidence received since the August 2007 denial consists of VA treatment records dated from March 2009 to August 2010; private treatment records dated from May 2004 to October 2009; a private physician statement dated in August 2009; the report of a January 2010 VA diabetes mellitus examination; a March 2010 report of the RO's unsuccessful attempt to verify the Veteran's alleged bus or jeep accident; the Veteran's service personnel records; and the Veteran's clinical records from Fort Dix, New Jersey.  

Significantly, the Veteran's service personnel records show that he trained with M14 rifles, M16 rifles, grenade launchers, and .45 Automatic Colt Pistols, suggesting exposure to acoustic trauma.  Furthermore, his clinical records from Fort Dix, New Jersey, reveal treatment for pneumonia in November 1968.  The Board also notes that the Veteran's complete service medical/dental records were requested by the RO in May 2007, prior to the initial August 2007 denial.  However, the clinical records from Fort Dix, New Jersey, were not associated with the Veteran's claims file until March 2010.  As such, these documents constitute additional service records forwarded by the Department of Defense or the service department to VA after VA's original request for service records.  As these records were available at the time of the prior August 2007 rating decision, but not associated with the file, the VA will reconsider the claims anew and will not require the presentation of "new and material evidence" prior to adjudicating the merits of the claim.  See 38 C.F.R. § 3.156(c).

As the Board has reopened the claims, any failure of VA in its duty to assist could be no more than harmless error, and the Veterans Claims Assistance Act of 2000 need not be further discussed.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  



ORDER

New service records having been submitted, the claim of entitlement to service connection for a head injury with residual headaches is reopened.  To this extent only, the appeal is granted.  

New service records having been submitted, the claim of entitlement to service connection for a right shoulder disorder is reopened.  To this extent only, the appeal is granted.  

New service records having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened.  To this extent only, the appeal is granted.  

New service records having been submitted, the claim of entitlement to service connection for tinnitus is reopened.  To this extent only, the appeal is granted.  

New service records having been submitted, the claim of entitlement to service connection for an upper respiratory disorder is reopened.  To this extent only, the appeal is granted.  


REMAND

Unfortunately, the Board finds that additional development is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

The Veteran testified at his Travel Board hearing that he was hospitalized on two separate occasions during his basic combat training at Fort Dix, New Jersey, in 1968.  First, he alleged that, in or around October 1968, he was knocked unconscious and received hospital treatment at Fort Dix when a bus he was riding was sideswiped by a 2.5-ton military vehicle, causing the bus to overturn.  A service treatment record confirms that the Veteran bruised the back of his left shoulder in a bus accident.  Next, the Veteran alleged that he was also hospitalized at Fort Dix in or around November 1968 for an upper respiratory infection.  

The Veteran's service personnel records indicate that he was stationed at Fort Dix, New Jersey, for basic combat training from September 16, 1968, to November 12, 1968, before being reassigned to Fort Gordon, Georgia.  

Although the Veteran's service treatment records and clinical records from Fort Dix have been provided, it appears the RO did not request in-patient hospital records from Fort Dix.  Given that hospitalization records are stored separately from clinical medical records, the Board observes there is a chance that records related to the Veteran's two alleged hospitalizations a Fort Dix are still available.  As such, on remand, the Agency of Original Jurisdiction (AOJ) should request records related to the Veteran's hospitalization at the hospital at Fort Dix, New Jersey, from approximately September 1968 to November 1968.

With respect to the Veteran's claims for entitlement to bilateral hearing loss and tinnitus, the Veteran claims that he incurred these disorders as a result of acoustic trauma in service in Vietnam.  The Veteran served in Vietnam from January 1969 to January 1970, and he asserts that he was exposed to acoustic trauma in Vietnam in the form of gunfire.  In addition, the Board finds the Veteran's reported acoustic trauma from gunfire to be credible.  As discussed above, the Veteran's service personnel records show that he trained with M14 rifles, M16 rifles, grenade launchers, and .45 Automatic Colt Pistols.  Therefore, acoustic trauma is conceded in this case. 

At his May 2011 Travel Board hearing, the Veteran testified that his hearing loss and tinnitus first manifested in 1969, became a problem in the mid-1970s, and continue to bother him until present day.  The Veteran's statements describing his symptoms are considered to be competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002).  He is also found to be credible in these assertions.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran has not been provided with a VA examination relating to his claims for bilateral hearing loss or tinnitus.  VA's duty to assist includes providing a veteran with a medical examination when the record (1) contains competent evidence that the veteran has a current disability, (2) evidence establishing that an event, injury, or disease occurred in service, and (3) evidence indicating that the disability is related to service or a service-connected disability, but (4) does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In light of the credible assertions of bilateral hearing loss disorder and tinnitus since service and the fact that acoustic trauma is conceded, the Board finds that a remand is necessary to provide the Veteran with a VA audiological examination relating to his claimed bilateral hearing loss and tinnitus.

With respect to the Veteran's claim for entitlement to an upper respiratory disorder, he alleges that he incurred this disorder while in basic combat training in 1968, at which time he was treated for pneumonia at Fort Dix, New Jersey.  The Veteran asserts that the disorder is currently manifested by chronic shortness of breath and respiratory infections occurring approximately twice per year.  Clinical records from Fort Dix confirm that he was diagnosed with pneumonia of the right lower lung field in November 1968.  

Again, the Veteran's statements describing his symptoms are considered to be competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002).  He is also found to be credible in these assertions.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  In light of the credible assertions of an upper respiratory disorder since service and the fact that the Veteran was treated for pneumonia of the right lower lung field during basic combat training in November 1968, the Board finds that a remand is necessary to provide the Veteran with an appropriate VA examination to determine the nature and probable etiology of any current respiratory disorder found.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request from the National Personnel Records Center (NPRC) in St. Louis, Missouri, or other appropriate source, any records of the Veteran's inpatient treatment at the hospital at Fort Dix, New Jersey, for the period from September 1968 to November 1968.  It should be noted that these records may be filed under the name of the facility and not under the name of the Veteran.

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) (2011).

2.  The AOJ must contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for symptoms related to his claimed head injury with residuals headaches, right shoulder disorder, hearing loss, and respiratory infections.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of pertinent treatment records identified by him in response to this request which have not been previously secured.  

If, after making reasonable efforts to obtain named records, such records cannot be obtained, the Veteran must be notified and (a) the specific records that cannot be obtained must be identified; (b) the efforts that were made to obtain those records must be explained; (c) any further action to be taken by VA with respect to the claims must be noted; and (d) the Veteran must be notified that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  After the above development has been completed, the AOJ should schedule the Veteran for a VA audiological examination to determine the nature and etiology of any current bilateral hearing loss and tinnitus.  The claims file should be provided to the examiner for review in conjunction with the examination.  After reviewing the file, and conducting a thorough audiological examination, and identifying the nature of the Veteran's hearing loss and tinnitus, if any, the examiner should render an opinion as to whether it is at least as likely as not that any (a) hearing loss disability and (b) tinnitus diagnosed on examination is related to the Veteran's service, to include in-service exposure to acoustic trauma.

The VA examiner should provide a comprehensive report including a complete rationale for all opinions and conclusions.  If the VA examiner concludes that the Veteran's hearing loss and/or tinnitus is not related to service, the examiner must explain, in detail, the reasoning behind this determination.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4.  The AOJ should also schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current respiratory disorder.  The claims file should be provided to the examiner for review in conjunction with the examination.  After reviewing the file, and conducting a thorough examination, and identifying the nature of the Veteran's respiratory disorder, if any, the examiner should render an opinion as to whether it is at least as likely as not that any respiratory disorder diagnosed on examination is related to the Veteran's service, to include in-service treatment for pneumonia in November 1968.

The VA examiner should provide a comprehensive report including a complete rationale for all opinions and conclusions.  If the VA examiner concludes that the Veteran's respiratory disorder is not related to service, the examiner must explain, in detail, the reasoning behind this determination.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

5.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  The claims folder must include a copy of the correspondence notifying the Veteran of the place and time of the scheduled examinations; if the notices are returned as undeliverable, these notifications must be included in the claims folder.

6.  Then, the AOJ should readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


